Citation Nr: 1750772	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-31 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as secondary to exposure to ionizing radiation and/or herbicides.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Counsel

INTRODUCTION

The Veteran had active military service from January 1973 to January 1979 and from April 1979 to May 1993.  

This claim comes to the Board of Veterans Appeals (Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claim was remanded by the Board in July 2012.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Veteran had a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record. 

The Veteran and been previously represented by Disabled American Veterans, but in October 2013, the Veteran changed his representation to the Texas Veterans Commission.  


FINDINGS OF FACT

1.  The Navy dosimetry service concluded that since the Veterans' lifetime total radiation dose did not exceed 0.1SV (10 rem) above natural background.  

2.  There is no evidence of record that the Veteran was exposed to herbicides in service.  

3.  Prostate cancer was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion suggesting that there exists a medical relationship between this disability and the Veteran's military service.  

CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2016); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserted entitlement to service connection for residuals of prostate cancer that he believes is related to his active military service.  Specifically, the Veteran contends that he suffers from prostate cancer as a result of his exposure to ionizing radiation while stationed on the U.S.S. Julius A. Furer and the U.S.S. South Carolina, as he worked with special weapons that had nuclear capability.  He also alleges that he was exposed to ionizing radiation while participating in Operation Classic Wizard.  In addition, he alleges being exposed to chemical trichloroethylene (TCE) during Operation Classic Wizard.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Post service treatment records reveal a diagnosis of prostate adenocarcinoma from April 2007.  As such the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  
Service personnel records confirm that the Veteran was assigned to the U.S.S. Julius A. Furer from August 1973 to July 1975 and the U.S.S. South Carolina from April 1976 to January 1979.  The Veteran's DD-214 confirms that he served as cryptologic Technician (Maintenance).  

For diseases listed as radiogenic disease, such as prostate cancer, under 38 CF.R. § 3.111(b), VA regulations provide that a request must be made for any available records concerning the Veteran's purported exposure to radiation, to include but not limited to a Record of Occupational Exposure to Ionizing Radiation (DD 1141) and service medical records.  Afterwards, the Under Secretary for Health shall prepare a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (2016).  

The Veteran has also asserted that he was exposed to herbicides while stationed at Diego Garcia.  Service personnel records confirm that he was stationed there from May 1985 to June 1986. 

In March 2012, the Veteran's private physician submitted a letter stating that in his opinion there was at least a 50% probability that the Veteran's prostate cancer was caused in whole or in part by his service near ionizing radiation and/or his service in as toxic environment (Diego Garcia).  

In March 2015, the VA received a letter from the Department of the Navy stating that a review of their exposure registry, by name, service number, and social security number, revealed no reports of occupational exposure to ionizing radiation regarding the Veteran.  The information reflected the data in the Naval Exposure Registry for the Veteran.  

In August 2016, the Director of Compensation Service advised the RO that based upon an opinion from the Under Secretary for Health that it was unlikely that the Veteran's prostate cancer resulted from his exposure to ionizing radiation in service.  As result of the opinion, the Director of Compensation Service opined that there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.  
In December 2016, a letter was provided to the Director of Compensation Service from the Director, Post 9/11 Environmental Health Service regarding the Veteran's claim of radiation exposure.  The service records contained no report of exposure to ionizing radiation.  It was concluded that since the Veteran had no record of radiation exposure, it is assumed that he was not monitored.  Pursuant to federal regulations, persons not expected to receive more than 1/10 of the annual dose limit (0.5 rem per year) are not required to wear dosimetry.  Since the Veteran did not wear a dosimeter, he has been assigned a dose estimate of 2.5 rem (0.5 rem/year x 5 years of service aboard a nuclear power ship).  It was concluded that since the Veterans' lifetime total radiation dose did not exceed 0.1SV (10 rem) above natural background, it is unlikely that prostate cancer was caused by exposure to ionizing radiation during military service. 

As to the Veteran's claims of herbicide exposure while stationed on Diego Garcia, VBA sent a letter stating that the Department of Defense has not identified the Pacific Island of Diego Garcia as a location where Agent Orange was used, tested, stored, or transported.  The letter further noted that Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971, there were no combat operations on Diego Garcia during those years and, Diego Garcia was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.  Further, all use of Agent Orange by the US military was terminated in 1971, fourteen years prior the Veteran's claimed exposure.  

In a February 2017 VA medical examination the examiner noted that 14 years after the Veteran was discharged from active service, he was found to have prostate cancer and underwent a radical prostatectomy.  At the conclusion of the examination, the examiner was asked to opine on whether it is more likely than not that the Veteran's frequent exposure to trichloroethylene (TCE) and or dichloroacetic acid during his 21 years of active service caused his prostate cancer.  The examiner opined that it was less likely than not that his in-service exposure to trichloroethylene and or dichloroacetic acid caused his prostate cancer.  The examiner based this opinion on the fact that there has been no reported associate of prostate cancer and TCE.  The Health Department in the state of New Jersey studied exposure to dichloroacetic acid, and found that while it is not good to breathe it, the liver is the only organ that has been documented to have problems related to this potent acid.  The examiner also noted that in addition to being a licensed physician, he also is trained in chemistry and has dealt with these chemicals in past.  Further noting that there are no studies that tie either chemical to prostate cancer.  

The examiner also opined on the medical opinion provided by the Veteran's private physician and stated that there would be no way to blame his service for prostate cancer, unless he developed this prior to June 1993.  The examiner agreed that his risk would have been higher and easier to understand if he had a family member with prostate cancer; however, the cause of prostate cancer is always a genetic mutation that is the underlying cause, so even without a family history, all men that a have any testosterone in their blood have some risk of developing prostate cancer.  

The Board has reviewed all of the medical evidence of record and has found no theory of entitlement that would warrant service connection for residuals of prostate cancer.  The VA concluded that since the Veterans' lifetime total radiation dose did not exceed 0.1SV (10 rem) above natural background, it is unlikely that prostate cancer was caused by exposure to ionizing radiation during military service.  The VA has also stated that Agent Orange was not used by the US military after 1971 and there was no evidence to support that the Veteran had herbicide exposure during his active service.  

The Board finds that the March 2012 letter from the Veteran's private physician provides little probative weight as there was no rationale for the opinion.  In contrast, the February 2017 VA examiner addressed the Veteran's service and medical history and provided an opinion based on medical evidence.

A review of the Veteran's service treatment records does not reveal any complaints or treatment for prostate cancer during his active service.  The Veteran's Report of Medical examination completed at separation evaluated him as clinically normal to include his prostate.  As such there is no evidence injury or disease in service.  Further, the Veteran was not diagnosed with prostate cancer until 2007; therefore, there is no showing of chronicity.  Lastly, the Veteran has not asserted that his prostate cancer developed during service or within a year after service.  As such, obtaining a medical opinion on direct service connection for the Veteran's prostate cancer is not warranted, because the record does not contain sufficient evidence that the Veteran's disability is associated with an event, injury or disease in service that does not fall under the herbicide or radiation presumptions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board emphasizes that, in this appeal, the Veteran's lay assertions, alone, cannot establish the required nexus element of his claims.  See 38 C.F.R. § 3.159 (a)(1); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  As such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claims.  Id.  

For all the foregoing reasons, the Board finds that the claim for service connection for prostate cancer must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports required elements of any of these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examinations which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for prostate cancer is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


